Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “wherein the first gate electrode is connected to the second gate electrode” “wherein the second source electrode is connected to the output electrode” was not considered to be obvious.
The limitations of claim 6 including “wherein the first gate electrode is connected to the second gate electrode” “wherein the second source electrode is connected to the output electrode” was not considered to be obvious.
The limitations of claim 11 including “wherein the first gate electrode is connected to the second gate electrode” “wherein the second source electrode is connected to the output electrode” was not considered to be obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meynants (US 20160360138 A1) teaches a similar circuit, see Fig. 4 , however RST and PC are not connected to each other.

    PNG
    media_image1.png
    269
    336
    media_image1.png
    Greyscale

Tang et al. (CN 106330105 A)   teaches see Fig. 2 wherein M4 is third FET and M1 and M2 are first and second FET, however in this case the second source is not connected to the output.

    PNG
    media_image2.png
    521
    583
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818